United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                September 7, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                             No. 05-11053
                           Summary Calendar


UNITED STATES OF AMERICA

                    Plaintiff - Appellee

     v.

DONOVAN LEMONT BOOKMAN

                    Defendant - Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:05-CR-15-ALL
                       --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.*

PER CURIAM:

     Donovan Lemont Bookman appeals the 180-month sentence

imposed following his guilty-plea conviction for being a felon in

possession of a firearm, in violation of 21 U.S.C. § 922(g).

Bookman renews his argument that the district court’s application

of the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), was

error because the Government did not prove that his prior

burglary-of-a-habitation convictions occurred on different

occasions with appropriate documentation, citing Shepard v.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
United States, 544 U.S. 13 (2005).   The Government concedes the

error.

     We agree that, because the record does not disclose that the

sequence of Bookman’s prior convictions was established by

Shepard-appropriate material, the ACCA enhancement was error.

See United States v. Fuller, 453 F.3d 274, 279-80 (5th Cir.

2006).   Accordingly, the district court ’s judgment is VACATED,

and the case is REMANDED for resentencing.   Because we remand for

resentencing on the Shepard violation, we do not address the

remainder of Bookman’s arguments.

     JUDGMENT VACATED; REMANDED FOR RESENTENCING.